

117 HR 5543 IH: Veterans Census-Enabled National Treatment Equitable Resource Supplement for Mental Health Act of 2021
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5543IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Ms. Sherrill (for herself, Mr. Sablan, Mr. Phillips, Mr. Gonzalez of Ohio, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to increase the number of Vet Centers in certain States based on population metrics, and for other purposes.1.Short titleThis Act may be cited as the Veterans Census-Enabled National Treatment Equitable Resource Supplement for Mental Health Act of 2021 or the Vet CENTERS for Mental Health Act of 2021.2.Increase in number of vet centers in certain States based on population metrics(a)Increase in numberIf the Secretary of Veterans Affairs determines that a State meets each requirement described in subsection (c), (d), or (e), the Secretary shall ensure that the number of covered Vet Centers located in the State is increased from the number of covered Vet Centers that were located in the State on December 31, 2020, through the establishment of at least one additional covered Vet Center within the State, as applicable.(b)Existing facilitiesIn establishing an additional covered Vet Center pursuant to a determination under subsection (a), the Secretary may establish the covered Vet Center at a facility made available to the Secretary by the head of a State, local government, or federally recognized Indian tribe to carry out this section, regardless of whether such facility is made available at a cost to the Secretary.(c)RequirementsThe requirements described in this subsection are, with respect to the 2020 calendar year, as follows:(1)The total population of the State exceeded 6,000,000, as determined by the United States Census Bureau.(2)The average population density of the State exceeded 200 individuals per square mile, as determined by the United States Census Bureau.(3)The total veteran population in the State was greater than 250,000 veterans, as estimated by the Secretary.(4)The ratio of veteran population in the State to covered Vet Centers located in the State exceeded 50,000 veterans per one covered Vet Center, as determined by the Secretary (regardless of the number of veterans that received services at covered Vet Centers located in the State during such year).(d)Alternative requirementsThe requirements described in this subsection are as follows:(1)The State does not share a land border with another State.(2)The State is located at least 2,000 miles from the contiguous United States.(3)There is no covered Vet Center located in the State.(e)Additional alternative requirementsThe requirements described in this subsection are as follows:(1)There are fewer than five covered Vet Centers located in the State.(2)The land area of the State exceeds 75,000 square miles.(3)During the 2020 calendar year, the total population of the State exceeded 5,000,000 individuals, as determined by the United States Census Bureau.(4)During the 2020 calendar year, the ratio of veteran population in the State to covered Vet Centers located in the State exceeded 75,000 veterans per one covered Vet Center, as determined by the Secretary (regardless of the number of veterans that received services at covered Vet Centers located in the State during such year).(f)Community-Based outpatient clinicsThe Secretary shall establish a covered community-based outpatient clinic in each State that the Secretary determines meets the following requirements:(1)The State does not share a land border with another State.(2)The State is located at least 2,000 miles from the contiguous United States.(3)There is no covered community-based outpatient clinic located in the State.(g)DeadlineThe Secretary shall establish such additional covered Vet Centers as may be required pursuant to a determination under subsection (a), and such covered community-based outpatient clinics as may be required pursuant to a determination under subsection (f), by not later than two years after the date of the enactment of this Act.(h)DefinitionsIn this Act:(1)The term covered community-based outpatient clinic means a community-based outpatient clinic of the Department of Veterans Affairs that is scheduled to be open for the provision of community-based outpatient services for a minimum of eight hours per day during five days of the week, except that the community-based outpatient clinic may be open for less than such minimum on a temporary basis as a result of a Federal holiday, weather concern, safety concern, pandemic, or for such other reasons as may be determined appropriate by the Secretary.(2)The term covered Vet Center—(A)means a Vet Center, as such term is defined in section 1712A of title 38, United States Code, that is scheduled to be open for the provision of services under such section for a minimum of eight hours per day during five days of the week, except that the Vet Center may be open for less than such minimum on a temporary basis as a result of a Federal holiday, weather concern, safety concern, pandemic, or for such other reasons as may be determined appropriate by the Secretary; and(B)does not include a Vet Center out­sta­tion.(3)The term State has the meaning given such term in section 101 of title 38, United States Code.